EXHIBIT 10.2
Execution Version


FOURTH AMENDED AND RESTATED SECURITY AGREEMENT


FOURTH AMENDED AND RESTATED SECURITY AGREEMENT, dated as of December 1, 2017 (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”), made by CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), TIMBERLANDS II, LLC, a Delaware limited
liability company, (“Timberlands II”), CATCHMARK TIMBER TRS, INC., a Delaware
corporation (“CatchMark TRS”), CATCHMARK TRS HARVESTING OPERATIONS, LLC, a
Delaware limited liability company (“CatchMark TRS Subsidiary”), CATCHMARK HBU,
LLC, a Delaware limited liability company (“CatchMark HBU”), CATCHMARK TEXAS
TIMBERLANDS GP, LLC (“CatchMark Texas GP”), a Texas limited liability company,
CATCHMARK TEXAS TIMBERLANDS, L.P. (“CatchMark Texas LP”), a Texas limited
liability company, CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC, a South Carolina
limited liability company (“CatchMark SC”), CATCHMARK SOUTHERN HOLDINGS II GP,
LLC, a Delaware limited liability company (“CatchMark Southern Holdings”),
CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a Delaware limited partnership
(“CatchMark Southern Timberlands”), CATCHMARK TRS HARVESTING OPERATIONS II, LLC,
a Delaware limited liability company (“CatchMark TRS Subsidiary II”), CATCHMARK
TRS INVESTMENTS, LLC, a Delaware limited liability company (“CatchMark TRS
Member”), CATCHMARK TRS MANAGEMENT, LLC, a Delaware limited liability company
(“CatchMark TRS Manager”), CATCHMARK TIMBER TRUST, INC., a Maryland corporation
(“CatchMark Timber”), CATCHMARK LP HOLDER, LLC, a Delaware limited liability
company (“LP Holder”), and each Additional Grantor that may from time to time
become a party hereto (the Borrower, Timberlands II, CatchMark TRS, CatchMark
TRS Subsidiary, CatchMark HBU, CatchMark Texas GP, CatchMark Texas LP, CatchMark
SC, CatchMark Southern Holdings, CatchMark Southern Timberlands, CatchMark TRS
Subsidiary II, CatchMark TRS Member, CatchMark TRS Manager, CatchMark Timber, LP
Holder and such Additional Grantors are collectively referred to as the
“Grantors” and individually as a “Grantor”), in favor of COBANK, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of itself and each other Lender Party. This Agreement amends and
restates in its entirety that certain Third Amended and Restated Security
Agreement, dated as of December 23, 2014 (as amended, supplemented, restated or
otherwise modified from time to time, the “Original Security Agreement”), among
the Grantors party thereto in favor of the Administrative Agent for the benefit
of itself and each other Lender Party.
W I T N E S S E T H:
WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the other Loan
Parties party thereto from time to time as Guarantors, the various lending
institutions as are, or may from time to time become, parties thereto
(collectively, the “Lenders”), and the Administrative Agent in its capacity as
administrative agent for the Lender Parties, the Lenders have extended
Commitments to make Loans to the Borrower;


39763229.11

--------------------------------------------------------------------------------





WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
and as a condition to the obligation of each Lender to make Loans to the
Borrower and each Issuing Lender to issue Letters of Credit pursuant to the
terms of the Credit Agreement, each Grantor is required to execute and deliver
this Agreement; and
WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrower and any Issuing Lender to issue Letters of Credit pursuant
to the Credit Agreement, each Grantor agrees with the Administrative Agent, for
its benefit and the benefit of each other Lender Party, to amend and restate the
Original Security Agreement in its entirety as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.    Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
“Additional Grantors” is defined in clause (b) of Section 7.2.
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Assigned Agreements” is defined in clause (p) of Section 2.1.
“Borrower” is defined in the preamble.
“Collateral” is defined in Section 2.1.
“Collateral Account” is defined in clause (a) of Section 4.15.
“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware; (b) all software
programs (including both source code, object code and all related applications
and data files) designed for use on the computers and electronic data processing
hardware described in clause (a); (c) all licenses and leases of software
programs; (d) all firmware associated therewith; (e) all documentation
(including flow charts, logic diagrams, manuals, guides and specifications) with
respect to such hardware, software and firmware described in the clauses (a)
through (c); and (f) all rights with respect to all of the foregoing, including
any and all copyrights, licenses, options, warranties, service contracts,
program services, test rights,


    
39763229.11

--------------------------------------------------------------------------------





maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, additions or model
conversions of any of the foregoing.
“Copyright Collateral” means all copyrights of each Grantor (including Community
designs, copyrights in software and databases and all Mask Works (as defined
under 12 U.S.C. 901 of the U.S. Copyright Act)), whether statutory or common
law, registered or unregistered, now or hereafter in force throughout the world
including all of such Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule IV
attached hereto (as such Schedule may be amended or supplemented from time to
time), and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule IV attached hereto (as such Schedule may be amended or
supplemented from time to time), the right to sue for past, present and future
infringements of any thereof, all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof and all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages and
proceeds of suit.
“Credit Agreement” is defined in the first recital.
“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each lock-box account, concentration account and other
collateral accounts maintained by each Grantor, together with all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such accounts) maintained with a bank (including
those accounts identified on Item I of Schedule I attached hereto, as such
Schedule may be amended or supplemented from time to time); provided however,
any Excluded Accounts shall not be deemed to be a “Deposit Account.”
“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto and therefor.
“General Intangible” has the meaning provided for in the U.C.C. and includes,
without limitation, all Material Agreements, all Intellectual Property
Collateral, all rights under or evidenced by choses in action or causes of
action, all judgments, tax refund claims, claims against carriers and shippers,
claims under liens and insurance policies, all rights under security agreements,
guarantees, indemnities and other instruments and contracts securing or
otherwise relating to any of the foregoing, and all other intangible personal
property of every kind and nature, and all accessions, additions, improvements,
modifications and upgrades to, replacements of and substitutions for the
foregoing.
“Grantor” and “Grantors” are defined in the preamble.
“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.


    
39763229.11

--------------------------------------------------------------------------------





“Inventory” has the meaning provided for in the U.C.C. and includes, without
limitation, all goods manufactured, acquired or held for sale or lease, all raw
materials, component materials, work-in-progress and finished goods, all
supplies, goods and other items and materials used or consumed in the
manufacture, production, packaging, shipping, selling, leasing or furnishing of
such inventory or otherwise in the operation of the business or each Grantor,
all goods in which each Grantor now or at any time hereafter has any interest or
right of any kind, and all goods that have been returned to or repossessed by or
on behalf of each Grantor, in each case whether or not the same is in transit or
in the constructive, actual or exclusive occupancy or possession of any Grantor
or all accessions thereto, products thereof and documents therefor.
“InvestLine Account” means (a) any InvestLine Loan Party Account and (b) any
InvestLine Related Loan Party Subaccount; provided however, any Excluded
Accounts shall not be deemed to be an “InvestLine Account.”
“Investment Accounts” means, collectively, all Collateral Accounts, commodities
accounts, Deposit Accounts, InvestLine Accounts and Securities Accounts.
“Lenders” are defined in the first recital.
“Material Account Collateral” means all of each Grantor’s right, title and
interest in, to and under the following property, whether any Grantor now has or
hereafter acquires ownership or other rights therein regardless of where
located:
(a)    each Investment Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, commodity
contracts, and other financial assets credited, carried, deposited or held in
any Investment Account, including, without limitation, all deposits or wire
transfers made to any Investment Account, and any and all Material Account
Collateral;
(b)    any and all amounts or value on deposit in, held in, carried in, or
credited to any Investment Account that are invested in Cash Equivalent
Investments;
(c)    all interest, dividends, cash, instruments and other property from time
to time received, receivable, or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(d)    to the extent not covered by clauses (i), (ii) or (iii), all Proceeds of
any or all of the foregoing.
“Original Security Agreement” is defined in the preamble.
“Patent Collateral” means (a) all letters patent and applications for letters
patent throughout the world (including all patent applications in preparation
for filing anywhere in the world), including each patent and patent application
referred to in Item A of Schedule II attached hereto (as such Schedule may be
amended or supplemented from time to time); (b) all patent licenses, including
each patent license referred to in Item B of Schedule II attached hereto (as
such Schedule may be


    
39763229.11

--------------------------------------------------------------------------------





amended or supplemented from time to time); (c) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations of
any of the items described in clauses (a) and (b) above; and (d) all proceeds
of, and rights associated with, the foregoing (including license royalties and
proceeds of infringement suits), the right to sue third parties for past,
present or future infringements of any patent or patent application, including
any patent or patent application referred to in Item A of Schedule II attached
hereto (as such Schedule may be amended or supplemented from time to time), and
for breach or enforcement of any patent license, including any patent license
referred to in Item B of Schedule II attached hereto (as such Schedule may be
amended or supplemented from time to time), and all rights corresponding thereto
throughout the world.
“Proceeds” has the meaning provided for in the U.C.C. and includes, without
limitation, (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority, (c) any claim of any Grantor against
third parties for past, present or future infringement of any Intellectual
Property Collateral, (d) any recoveries by any Grantor against third parties
with respect to any litigation or dispute concerning any of the Collateral,
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, the
Collateral, and (e) any and all other amounts, rights to payment or other
property acquired upon the Disposition of the Collateral and all rights arising
out of the Collateral.
“Receivables Collateral” means all Collateral relating to the right of payment
for goods or other property Disposed of, or services rendered or to be rendered,
including all such rights evidenced by any Account, Document, Instrument,
Chattel Paper, General Intangible or Investment Property.
“Secured Obligations” is defined in Section 2.2.
“Securities Account” means all “securities accounts” as defined in Article 8 of
the U.C.C. and shall include, without limitation, all the accounts identified on
Item J of Schedule I attached hereto (as such Schedule may be amended or
supplemented from time to time).
“Security Agreement Supplement” is defined in clause (b) of Section 7.2.
“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including all security
agreements, guaranties, leases and other contracts securing or otherwise
relating to any such Accounts, Chattel Paper, Documents, Instruments, including
Goods represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.
“Trademark” is defined in the definition “Trademark Collateral”.


    
39763229.11

--------------------------------------------------------------------------------





“Trademark Collateral” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, certification marks, collective marks, logos, internet
domain names, other source of business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
a like nature (all of the foregoing items in this clause (a) being collectively
called a “Trademark”), now existing anywhere in the world or hereafter adopted,
acquired, or arising, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any foreign
country, including those referred to in Item A of Schedule III attached hereto
(as such Schedule may be amended or supplemented from time to time); (b) all
Trademark licenses, including each Trademark license referred to in Item B of
Schedule III attached hereto (as such Schedule may be amended or supplemented
from time to time); (c) all reissues, extensions or renewals of any of the items
described in clauses (a) and (b) above; (d) all of the goodwill of the business
connected with the use of, and symbolized by the items described in, clauses (a)
and (b) above; and (e) all proceeds of, and rights associated with, the
foregoing, including any claim by each Grantor against third parties for past,
present or future infringement or dilution of any Trademark, Trademark
registration or Trademark license, including any Trademark, Trademark
registration or Trademark license referred to in Item B of Schedule III attached
hereto (as such Schedule may be amended or supplemented from time to time), or
for any injury to the goodwill associated with the use of any such Trademark or
for breach or enforcement of any Trademark license.
“Trade Secret” is defined in the definition “Trade Secrets Collateral”.
“Trade Secrets Collateral” means common law and statutory trade secrets and all
other confidential or proprietary information and all know-how obtained by or
used in or contemplated at any time for use in the business of any Grantor (all
of the foregoing being collectively called a “Trade Secret”), whether or not
such Trade Secret has been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses), including each Trade
Secret license referred to in Schedule V attached hereto (as such Schedule may
be amended or supplemented from time to time), and including the right to sue
for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.
“U.C.C.” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, by reason of Law, the validity or
perfection or the effect of validity or perfection or non-perfection or the
priority of any security interest in any Collateral granted under this Agreement
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, then as to such matters “U.C.C.” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction.
SECTION 1.2.    Credit Agreement Definitions; Rules of Construction. Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including


    
39763229.11

--------------------------------------------------------------------------------





its preamble and recitals, have the meanings provided in the Credit Agreement.
The rules of construction set forth in Section 1.3 of the Credit Agreement shall
be deemed incorporated in this Agreement as if set forth in full herein.
SECTION 1.3.    U.C.C. Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Agreement, including its preamble and recitals, with such
meanings. Without limiting the foregoing the following terms are used herein as
defined (or in the case of “Control”, as described) in the U.C.C.: Account,
Authenticate, Certificated Securities, Chattel Paper, Commercial Tort Claim,
Commodities Accounts, Commodity Customer, Control, Documents, Electronic Chattel
Paper, Entitlement Holder, Entitlement Orders, Fixtures, Goods, Instruments,
Investment Property, Letter-of-Credit Right, Money, Payment Intangibles,
Security Entitlements, Uncertificated Securities and Tangible Chattel Paper.
ARTICLE II    
SECURITY INTEREST
SECTION 2.1.    Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, collaterally assigns, charges, mortgages and pledges to the
Administrative Agent for its benefit and the ratable benefit of each of the
other Lender Parties, and hereby grants to the Administrative Agent, for its
benefit and the ratable benefit of each of the other Lender Parties, a security
interest in, all of such Grantor’s right, title and interest in and to the
following, whether such Grantor now has or hereafter acquires ownership or other
rights therein (collectively, the “Collateral”):
(a)    all Equipment in all of its forms of such Grantor;
(b)    all Inventory in all of its forms of such Grantor;
(c)    all Accounts in all of its forms of such Grantor;
(d)    all Intellectual Property Collateral in all of its forms of such Grantor;
(e)    all General Intangibles in all of its forms of such Grantor;
(f)    all Investment Property in all of its forms of such Grantor;
(g)    all Investment Accounts in all of its forms in which each such Grantor
has any interest, including any Collateral Account, Revenue Account, CatchMark
TRS Subsidiary Account or other Investment Account;
(h)    all Chattel Paper in all of its forms of such Grantor;
(i)    all Commercial Tort Claims in all of its forms of such Grantor;
(j)    all Goods in all of its forms of such Grantor;
(k)    all Instruments in all of its forms of such Grantor;


    
39763229.11

--------------------------------------------------------------------------------





(l)    all Payment Intangibles in all of its forms of such Grantor;
(m)    all Documents in all of its forms of such Grantor;
(n)    all Supporting Obligations in all of its forms of such Grantor;
(o)    all Letters of Credit in all of its forms of such Grantor and and all
Letter-of-Credit Rights in all of its forms of such Grantor;
(p)    all of such Grantor’s right, title and interest in and to all of its
Material Agreements and Transaction Documents, and each Rate Protection
Agreement to which such Grantor is now or may hereafter become a party, in each
case as such agreements may be amended or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements; (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements; (iii) all claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements; and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder;
(q)    all Fixtures in all of its forms of such Grantor;
(r)    the Material Account Collateral;
(s)    all oil, gas and other minerals before extraction;
(t)    all of such Grantor’s other property and rights of every kind and
description and interests therein, including all Cash Equivalent Investments,
moneys, securities and other property, now or hereafter held or received by, or
in transit to, the Administrative Agent or any Lender from or for such Grantor,
whether for safekeeping, pledge, custody, transmission, collection or otherwise;
(u)    all of such Grantor’s books, records, documents, instruments, electronic
databases, computer records, ledger cards, customer lists, manuals, files,
correspondence, tapes, drafts and related data processing software, writings,
data bases, information and other property relating to, used or useful in
connection with, evidencing, embodying, incorporating or referring to, any and
all of the foregoing Collateral; and
(v)    all Proceeds of any and all of the foregoing Collateral;
provided, however, that
(1)
any agreement to which any Grantor is a party shall be excluded from the
security interest granted by such Grantor under this Section to the extent that
the assignment thereof or the creation of a security interest therein would
constitute a breach of the terms of such agreement, or would permit any party to
such agreement to terminate such agreement, in each case as such agreement is in
effect on the date of this Agreement or the date on which



    
39763229.11

--------------------------------------------------------------------------------





such agreement is first entered into by the applicable Grantor; provided,
further, however, that (i) any of the agreements excluded in accordance with the
foregoing proviso shall cease to be so excluded if, at such time, (A) the
prohibition of assignment or creation of a security interest in such agreement
is no longer in effect, or is rendered ineffective as a matter of law, or (B)
the applicable Grantor has obtained all of the consents of the other parties to
such agreement necessary for the assignment of, or creation of a security
interest in, such agreement and (ii) with respect to any Material Agreement or
Material Transaction Document referred to in clause (p) of this Section, such
Grantor shall obtain any such necessary consent to the extent such consent is
requested by the Administrative Agent in its sole discretion;


(2)
“intent to use” Trademark applications shall be excluded from the security
interest granted by each Grantor under this Section, in each case, only until
such time as such Grantor begins to use such Trademarks (the security interest
provided herein in such Trademark shall be deemed granted by such Grantor at
such time and will attach immediately without further action);



(3)
the Equity Interests of any Unrestricted Timber Subsidiary shall be excluded
from the security interest granted by CatchMark Timber under this Section; and



(4)
pursuant to Section 7.1.16(c) of the Credit Agreement, each Farm Credit Lender’s
Pro Rate Share of the Loans and other Secured Obligations due to such Farm
Credit Lender shall be secured by a statutory first Lien on such Farm Credit
Lender’s Farm Credit Equities, but such Farm Credit Equities shall not
constitute security for the Secured Obligations due to any Lender Party other
than such Farm Credit Lender.

If at any time the creation, attachment or perfection of the security interest
granted herein in any property subject to clause (1) of the proviso to this
Section 2.1 shall be permitted or consent in respect thereof shall have been
obtained, then the applicable Grantor shall at such time be deemed to have
granted a security interest in such property (and such security interest will
attach immediately without further action). Notwithstanding anything to the
contrary set forth above, the rights to receive, and any interest in, all
Proceeds of, or monies or other consideration received or receivable from or
attributable to the Disposition of, any of the property subject to this Section
2.1 (to the extent a direct security interest in such property or Proceeds from
the Disposition of such property shall not have already been granted) shall
attach immediately and be subject to the security interest granted pursuant to
Section 2.1.
SECTION 2.2.    Security for Obligations. This Agreement secures the prompt
payment in full in cash of all the Obligations, including all amounts payable by
the Borrower and each other Loan Party under or in connection with the Credit
Agreement, the Notes and each other Loan Document, each Rate Protection
Agreement and each document and agreement relating to or on account of any
Secured Bank Product, whether for principal, interest, costs, fees, expenses,
indemnities or otherwise and whether now or hereafter existing (all of such
obligations being the “Secured Obligations”); provided however, in each case,
Excluded Swap Obligations of any Grantor shall in any event be excluded from
“Secured Obligations” owing by such Grantor.


    
39763229.11

--------------------------------------------------------------------------------





SECTION 2.3.    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full in cash of all Secured Obligations (on terms
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent) and the irrevocable termination of all the
Commitments, at which time the security interest granted herein shall terminate
and all rights to the Collateral shall revert to the Grantors. In the event that
any part of the Collateral is Disposed of in connection with a Disposition
permitted under the Credit Agreement (other than a Disposition to a Grantor) the
security interest granted herein shall terminate with respect to such Collateral
and all rights therein shall revert to the applicable Grantor or Grantors. Upon
any such termination or release, the Administrative Agent will, at each
Grantor’s sole expense and without any representations, warranties or recourse
of any kind whatsoever, execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination or release.
SECTION 2.4.    Security Interest Absolute. All rights of the Administrative
Agent and the security interests granted to the Administrative Agent hereunder,
and all obligations of each Grantor hereunder, shall be absolute and
unconditional, irrespective of:
(a)    any lack of validity, legality or enforceability of any Loan Document,
any Rate Protection Agreement or any document or agreement relating to or on
account of any Secured Bank Product;
(b)    the failure of any Lender Party:
(i)    to assert any claim or demand or to enforce any right or remedy against
any Grantor, any other Loan Party or any other Person under the provisions of
any Loan Document or otherwise; or
(ii)    to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligation of any Grantor or of any other Loan
Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other extension,
compromise or renewal of any Secured Obligation, including any increase in the
Secured Obligations resulting from the extension of additional credit to any
Grantor or any other Loan Party or otherwise;
(d)    any reduction, limitation, impairment or termination of any Secured
Obligation of any Grantor or of any other Loan Party for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and each Grantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligation of any Grantor or of any other Loan Party or otherwise;
(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document or any Rate
Protection Agreement or any document or agreement relating to or on account of
any Secured Bank Product;


    
39763229.11

--------------------------------------------------------------------------------





(f)    any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or
(g)    any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Grantor, any other Loan
Party, any surety or any guarantor or otherwise, including as a result of any
proceeding of the nature referred to in Section 8.1.7 of the Credit Agreement.
SECTION 2.5.    Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
(a)    each Grantor shall remain liable under the contracts and agreements
included in the Collateral (including the Assigned Agreements) to the extent set
forth therein, and shall perform all of such Grantor’s duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed;
(b)    each Grantor will comply in all material respects with all material Law
relating to the ownership and operation of the Collateral, including all
registration requirements under applicable material Law, and shall pay when due
all taxes, fees and assessments imposed on or with respect to the Collateral,
except to the extent (A) the validity thereof is being diligently contested in
good faith by appropriate proceedings which suspend the collection thereof and
any Lien therefrom and for which adequate reserves in accordance with GAAP have
been set aside by such Grantor, and (B) could not reasonably be expected to
have, either individually or in the aggregate, a material liability to any
Grantor;
(c)    the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of such Grantor’s duties or obligations
under such Grantor’s Organizational Documents or any contract or agreement
included in the Collateral; and
(d)    neither the Administrative Agent nor any other Lender Party shall have
any obligation or liability under any Organizational Document or any contracts
or agreements included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent or any other Lender Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
SECTION 2.6.    Waiver of Subrogation. Each Grantor hereby irrevocably waives to
the extent permitted by Law and until such time as the Secured Obligations shall
have been paid in full in cash (on terms and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have irrevocably terminated, any claim or other rights which such
Grantor may now or hereafter acquire against the Borrower or any other Loan
Party that arises from the existence, payment, performance or enforcement of
such Grantor’s obligations under this Agreement or any other Loan Document or
otherwise, including any right of subrogation, reimbursement, exoneration or
indemnification, and any right to participate in any claim or remedy of any
Lender Party against the Borrower or any other Loan Party or any collateral
which any Lender Party now has or hereafter acquires, whether or not such claim,
remedy or right


    
39763229.11

--------------------------------------------------------------------------------





arises in equity or under contract or Law. If any amount shall be paid to any
Grantor in violation of the preceding sentence, such amount shall be deemed to
have been paid to such Grantor for the benefit of, and held in trust for, the
Lender Parties, and shall forthwith be paid to the Administrative Agent to be
credited and applied against the Secured Obligations, whether matured or
unmatured. Each Grantor acknowledges that such Grantor will receive direct and
indirect benefits for the financing arrangements contemplated by the Credit
Agreement and that the waiver set forth in this Section is knowingly made in
contemplation of such benefits
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants unto each Lender and the Administrative
Agent as set forth in this Article.
SECTION 3.1.    Location of Grantors; Collateral, etc. Item E of Schedule I
attached hereto (as such Schedule may be amended or supplemented from time to
time) identifies for such Grantor the state in which it is organized and the
relevant organizational identification number (or states that one does not
exist). All of the Equipment, Inventory (other than Inventory that is in-transit
to a location specified in Item B of Schedule I attached hereto on a vehicle
owned or leased by a Grantor) and Fixtures of such Grantor are located at the
places specified in Item A, Item B and Item H, respectively, of Schedule I
attached hereto (as such Schedule may be amended or supplemented from time to
time). The principal place of business and chief executive office of such
Grantor and the office where such Grantor keeps its records concerning the
Collateral, and the original copies of each Assigned Agreement and all originals
of all Instruments and Tangible Chattel Paper, are located at the places
specified in Item C of Schedule I attached hereto (as such Schedule may be
amended or supplemented from time to time). Except as set forth in Item D of
Schedule I attached hereto or in the first paragraph of this Agreement, such
Grantor has no trade names and has not been known by any legal name different
from the one set forth on the signature page hereto. Except as notified by such
Grantor to the Administrative Agent, such Grantor is not a party to any one or
more federal, state or local government contracts.
SECTION 3.2.    Ownership, No Liens, etc. Such Grantor owns its portion of the
Collateral free and clear of any Lien, except for the security interest created
by this Agreement and except as otherwise permitted by Section 7.2.3 of the
Credit Agreement. Except as disclosed in Item F of Schedule I attached hereto
(as such Schedule may be amended or supplemented from time to time) or from time
to time to the Administrative Agent, none of the Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor, located on any
leased property or subject to the Control (as defined in the Credit Agreement)
of any Person, other than the Administrative Agent or such Grantor.
SECTION 3.3.    Receivables Collateral and Assigned Agreements. %3. All
Receivables Collateral (i) is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (ii) is and will be enforceable in accordance
with its terms, (iii) is not and will not be subject to any setoffs, defenses,
taxes, counterclaims (except with respect to refunds, returns and allowances in
the ordinary course


    
39763229.11

--------------------------------------------------------------------------------





of business with respect to damaged merchandise) and (iv) is and will be in
compliance with all Law.
(a)    Such Grantor has delivered to the Administrative Agent exclusive Control
of all intangible Chattel Paper and possession of all originals of all
Instruments and Tangible Chattel Paper currently owned or held by such Grantor
(duly endorsed in blank in favor of the Administrative Agent), and true and
correct copies of each Assigned Agreement.
SECTION 3.4.    Intellectual Property Collateral. With respect to any
Intellectual Property Collateral that is material to the operations of any
Grantor:
(a)    such Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and is valid and
enforceable;
(b)    such Grantor has made all necessary filings and recordations to protect
its interest in such Intellectual Property Collateral, including recordations of
all of its interests in (i) the Patent Collateral and Trademark Collateral in
the United States Patent and Trademark Office and in corresponding offices
throughout the world and (ii) the Copyright Collateral in the United States
Copyright Office and in corresponding offices throughout the world;
(c)    in the case of any such Intellectual Property Collateral that is owned by
such Grantor, such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral and no
claim has been made that the use of such Intellectual Property Collateral does
or may violate the asserted rights of any third party;
(d)    in the case of any such Intellectual Property Collateral that is licensed
by such Grantor, such Grantor is in compliance with all the material terms of
such license; and
(e)    such Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and taxes to maintain each and
every item of such Intellectual Property Collateral in full force and effect
throughout the world.
Such Grantor owns directly or is entitled to use by license or otherwise, all
patents, trademarks, trade secrets, copyrights, licenses, technology, know-how,
processes and other intellectual property that is necessary for the proper
conduct of such Grantor’s business.
SECTION 3.5.    Assigned Agreements. The Assigned Agreements of such Grantor,
true and complete copies of which have been furnished to the Administrative
Agent, have been duly authorized, executed and delivered by such Grantor and (to
the best knowledge of such Grantor) each other party thereto, are in full force
and effect and are binding upon and enforceable against such Grantor and (to the
best knowledge of such Grantor) each other party thereto, in accordance with
their terms, subject to the effect of any Debtor Relief Laws and general
principles of equity (regardless of whether considered in a proceeding in equity
or at law). To the knowledge of such Grantor, there exists no default under any
Assigned Agreement by any party thereto. With respect to each Assigned Agreement
a duly executed Collateral Assignment of Material Agreement to the


    
39763229.11

--------------------------------------------------------------------------------





extent required by the Credit Agreement has been delivered to the Administrative
Agent with respect thereto.
SECTION 3.6.    Commercial Tort Claims. Except for matters disclosed in Item G
of Schedule I attached hereto (as such Schedule may be amended or supplemented
from time to time) no Grantor owns any Commercial Tort Claims. The
Administrative Agent has a perfected first priority security interest in such
Commercial Tort Claims.
SECTION 3.7.    Investment Accounts. Item I of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
Deposit Account of each Grantor, Item J of Schedule I attached hereto (as such
Schedule may be amended or supplemented from time to time) identifies each
Securities Account of each Grantor, Item M of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
InvestLine Account of each Grantor and Item K of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
Commodities Account or other Investment Account of each Grantor. Each Grantor is
(i) the sole Entitlement Holder of each such Securities Account; (ii) the sole
holder of each such InvestLine Loan Party Account; (iii) the sole beneficial
interest holder of each such InvestLine Related Loan Party Subaccount; (iv) the
sole customer with respect to each such Deposit Account; and (v) the sole
Commodity Customer with respect to each such commodities account. No Grantor has
consented or has knowledge that any Person, other than the Administrative Agent,
has Control over any interest in any such Investment Account, and the
Administrative Agent has exclusive Control over each such Investment Account.
SECTION 3.8.    Inventory. All Inventory is, and will be, of good and
merchantable quality, free from any material defects. Such Inventory is not, and
will not be, subject to any licensing, patent, trademark, trade name or
copyright agreement with any Person that restricts such Grantor’s or
Administrative Agent's ability to manufacture and/or sell such Inventory. The
completion and manufacturing process of such Inventory by a Person other than
such Grantor would be permitted under any contract to which such Grantor is a
party or to which the Inventory is subject. Such Grantor does not sell any
Inventory to any customer on approval or on any other basis that entitles the
customer to return, or which may obligate the Debtor to repurchase, such
Inventory.
SECTION 3.9.    Letter of Credit Rights. Item L of Schedule I attached hereto
(as such Schedule may be amended or supplemented from time to time) identifies
all letters of credit to which such Grantor has rights. Such Grantor has
obtained the consent of each issuer of each such letter of credit to the
assignment of the proceeds thereof to the Administrative Agent. The
Administrative Agent has exclusive Control over the Letter-of-Credit Rights
related to such letters of credit.
SECTION 3.10.    Valid Security Interest. Upon (a) the filing of U.C.C.
financing statements in the U.C.C. filing offices of each jurisdiction referred
to in Item E of Schedule I attached hereto that names each Grantor as “Debtor”
and the Administrative Agent as “Secured Party” and adequately describes the
Collateral; (b) the filing of this Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as the case may be,
with respect to all Intellectual Property Collateral; (c) consent of each
applicable issuer with respect to Letter of


    
39763229.11

--------------------------------------------------------------------------------





Credit Rights and (d) execution of any control agreement establishing the
Administrative Agent’s Control with respect to the applicable Investment
Accounts, the security interest granted pursuant to this Agreement creates a
valid, first priority perfected security interest in the Collateral, together
with all Proceeds thereof, subject to no other Liens other than Liens permitted
under Section 7.2.3 of the Credit Agreement, securing the payment of the Secured
Obligations.
SECTION 3.11.    Authorization, Approval, etc. No authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required either for (a) the grant by such Grantor of the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by such Grantor or (b) the perfection of or the exercise by the Administrative
Agent of its rights and remedies hereunder (other than the taking of those
actions referred to in Section 3.10).
SECTION 3.12.    Due Execution, Validity, Etc. Such Grantor has full corporate,
partnership or limited liability company power and authority, and holds all
requisite licenses, permits and other approvals of Governmental Authorities, to
enter into and perform such Grantor’s obligations under this Agreement. The
execution, delivery and performance by such Grantor of this Agreement does not
contravene or result in a default under such Grantor’s Organizational Documents
or contravene or result in a default under any contractual restriction, Lien or
Law binding on such Grantor. This Agreement has been duly authorized by such
Grantor, has been duly executed and delivered by or on behalf of such Grantor
and constitutes the legal, valid and binding obligation of such Grantor
enforceable in accordance with its terms, subject to the effect of any Debtor
Relief Laws and general principles of equity (regardless of whether considered
in a proceeding in equity or at law).
ARTICLE IV    
COVENANTS
Each Grantor covenants and agrees that, until all the Secured Obligations have
been paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have been irrevocably terminated, such Grantor will, perform the
obligations set forth in this Section.
SECTION 4.1.    Equipment and Inventory. Each Grantor hereby agrees that it
shall:
(a)    keep all of its Equipment, Inventory (other than Inventory sold in the
ordinary course of business or that is in-transit to a location specified in
Item A or Item B of Schedule I attached hereto (as such Schedule may be amended
or supplemented from time to time) on a vehicle owned or leased by a Grantor)
and the Documents evidencing the same at the places therefor specified in Item C
of Schedule I attached hereto to (as such Schedule may be amended or
supplemented from time to time) unless such Grantor has given at least 30 days’
prior notice to the Administrative Agent of another location, and all action, if
any, necessary to maintain in accordance with the terms hereof the
Administrative Agent’s perfected first priority security interest therein shall
have been taken with respect to such Equipment, Inventory and Documents;


    
39763229.11

--------------------------------------------------------------------------------





(b)    comply with the covenants contained in Section 7.1.3 of the Credit
Agreement relating to the maintenance of its properties;
(c)    comply with the covenants contained in clause (c) of Section 7.1.2 of the
Credit Agreement regarding the payment of taxes and other charges of
Governmental Authorities; and
(d)    not deliver any Document evidencing any Equipment or Inventory to any
Person other than the issuer of such Document to claim the Goods evidenced
therefor or the Administrative Agent.
SECTION 4.2.    Receivables Collateral and General Intangibles. %3. Each Grantor
shall keep its principal place of business, chief executive office and the
office where it keeps its records concerning the Receivables Collateral and all
originals of the Assigned Agreements Instruments and Tangible Chattel Paper, at
the places specified in Section 3.1 unless such Grantor has given at least 30
days’ prior notice to the Administrative Agent and all actions, if any,
necessary to maintain the Administrative Agent’s perfected first priority
security interest shall have been taken with respect to such Collateral; not
change its name or state of organization unless such Grantor has given at least
30 days’ prior notice to the Administrative Agent and all actions, if any,
necessary to maintain the Administrative Agent’s perfected first priority
security interest shall have been taken with respect to all of the Collateral;
hold and preserve such records, Assigned Agreements, Instruments and Chattel
Paper; and permit representatives of the Administrative Agent at any time during
normal business hours, upon reasonable notice, to inspect and make abstracts of
the same.
(a)    Each Grantor shall diligently endeavor to collect its Receivables
Collateral and all amounts owing to it thereunder in the ordinary course of its
business consistent with past practices and shall apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balances
thereof, provided that during the continuance of any Event of Default such
Grantor shall, at the request of the Administrative Agent, take such action as
the Administrative Agent may deem necessary or advisable to enforce such
collection. No Grantor shall, except to the extent done in the ordinary course
of its business consistent with past practices and in accordance with sound
business judgment (i) grant any extension of the time for payment of any
Receivables Collateral, (ii) compromise or settle any Receivables Collateral for
less than the full amount thereof, (iii) release, in whole or in part, any
Person or property liable for the payment of any Receivables Collateral, or (iv)
allow any credit or discount on any Receivables Collateral; provided that during
the continuance of any Event of Default each Grantor shall comply with any
limitations on the foregoing actions or specified by the Administrative Agent to
such Grantor. In no event shall any Grantor amend, modify, terminate or waive
any provision of any Receivables Collateral in a manner which could reasonably
be expected to have a material adverse effect on such Receivables Collateral.
Each Grantor will use its best efforts to keep in full force and effect any
Supporting Obligation relating to any Receivables Collateral.
SECTION 4.3.    Investment Property. Other than with respect to any Investment
Property excluded from the security interest granted by Section 2.1 pursuant to
the provisions thereto, each Grantor will take any and all actions necessary to
(a) cause the Administrative Agent to obtain exclusive Control of any Investment
Property owned by such Grantor in a manner


    
39763229.11

--------------------------------------------------------------------------------





acceptable to the Administrative Agent and (b) obtain from any issuers of such
Investment Property and such other Persons, for the benefit of the
Administrative Agent, written confirmation of the Administrative Agent’s Control
over such Investment Property upon terms and conditions acceptable to the
Administrative Agent. For purposes of this Section, the Administrative Agent
shall have exclusive Control of Investment Property if (i) such Investment
Property consists of Certificated Securities and such Grantor delivers such
Certificated Securities to the Administrative Agent (with appropriate
endorsements if such Certificated Securities are in registered form); (ii) such
Investment Property consists of Uncertificated Securities and the issuer thereof
agrees, pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent, that it will comply with instructions originated by
the Administrative Agent without further consent by such Grantor; and (iii) such
Investment Property consists of Security Entitlements and either (A) the
Administrative Agent becomes the Entitlement Holder thereof or (B) the
appropriate Securities Intermediary agrees, pursuant to documentation in form
and substance satisfactory to Administrative Agent, that it will comply with
Entitlement Orders originated by the Administrative Agent without further
consent by such Grantor.
SECTION 4.4.    Intellectual Property Collateral. %3. No Grantor shall, unless
such Grantor shall reasonably and in good faith determine (and notice of such
determination shall have been delivered to the Administrative Agent) that such
action or omission could not reasonably be expected to have a Material Adverse
Effect, do any act, or omit to do any act, whereby any of the Patent Collateral
may lapse or become abandoned or dedicated to the public or unenforceable.
(a)    No Grantor shall, and no Grantor shall permit any of its licensees to,
unless such Grantor shall reasonably and in good faith determine (and notice of
such determination shall have been delivered to the Administrative Agent) that
such action or omission could not reasonably be expected to have a Material
Adverse Effect:
(A)    fail to continue to use any of the Trademark Collateral in order to
maintain all of the Trademark Collateral in full force free from any claim of
abandonment for non-use;
(B)    fail to maintain as in the past the quality of products and services
offered under all of the Trademark Collateral;


(C)    fail to employ all of the Trademark Collateral registered with any
federal or state or foreign authority with an appropriate notice of such
registration; or


(D)    do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable.


(b)    No Grantor shall, unless such Grantor shall reasonably and in good faith
determine (and notice of such determination shall have been delivered to the
Administrative Agent) that such action or omission could not reasonably be
expected to have a Material Adverse Effect, do or permit any act or knowingly
omit to do any act whereby any of the Copyright Collateral or any of the Trade
Secrets Collateral may lapse or become invalid or unenforceable or placed in the
public domain except upon expiration of the end of an unrenewable term of a
registration thereof.


    
39763229.11

--------------------------------------------------------------------------------





(c)    Each Grantor shall notify the Administrative Agent immediately if it
knows that any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.
(d)    In no event shall any Grantor or any of its agents, employees, designees
or licensees file an application for the registration of any Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, unless it gives prior notice
thereof to the Administrative Agent and, if requested by the Administrative
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent first priority security interest in such Intellectual
Property Collateral.
(e)    Each Grantor shall take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clauses (a), (b) and (c)).
SECTION 4.5.    Assigned Agreements. Each Grantor shall at its expense, with
respect to all Assigned Agreements, comply with the covenants contained in
Section 7.1.1(l) and Section 7.2.10 of the Credit Agreement. Without the prior
consent of the Administrative Agent, no Grantor shall waive, settle, release or
discharge any Person with respect to any of its obligations under any Assigned
Agreement (other than upon due completion of such obligations by such Person).
SECTION 4.6.    Bailees, Warehouses and Leased Premises. No Collateral shall at
any time be in the possession or control of any warehouse, bailee or any of any
Grantor’s agents or processors, or located on any leased premises, without the
Administrative Agent’s prior consent and unless the Administrative Agent has
received warehouse receipts or bailee lien waivers satisfactory to the
Administrative Agent prior to the commencement of such possession or control.
Each Grantor shall, upon the request of the Administrative Agent, notify any
such warehouse, bailee, agent, processor or lessor of the Administrative Agent’s
first priority security interest in the Collateral and shall instruct such
Person to hold all such Collateral for the Administrative Agent’s account
subject to the Administrative Agent’s instructions given during the continuance
of any Event of Default.
SECTION 4.7.    Chattel Paper and Instruments. Each Grantor will deliver to the
Administrative Agent all Tangible Chattel Paper and Instruments duly endorsed
and accompanied


    
39763229.11

--------------------------------------------------------------------------------





by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Administrative Agent. Each Grantor will
provide the Administrative Agent with exclusive Control over all Electronic
Chattel Paper by having the Administrative Agent identified as the assignee of
the records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of Control set forth in the U.C.C. Each
Grantor will also deliver to the Administrative Agent all security agreements
securing any Chattel Paper and Instruments and execute U.C.C. financing
statement amendments assigning to the Administrative Agent any U.C.C. financing
statements filed by such Grantor in connection with such security agreements.
Each Grantor will mark conspicuously all Chattel Paper and Instruments with a
legend, in form and substance reasonably satisfactory to the Administrative
Agent, indicating that such Chattel Paper and Instruments are subject to the
Liens created hereunder.
SECTION 4.8.    Letters of Credit. Each Grantor will deliver to the
Administrative Agent all letters of credit in which it is the beneficiary
thereof, duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance reasonably satisfactory to the
Administrative Agent. Each Grantor will take any and all actions necessary (or
reasonably requested by the Administrative Agent), from time to time, to cause
the Administrative Agent to obtain exclusive Control of any Letter-of-Credit
Rights owned by such Grantor in a manner reasonably acceptable to the
Administrative Agent.
SECTION 4.9.    Commercial Tort Claims. Each Grantor shall advise the
Administrative Agent promptly upon such Grantor becoming aware, after the date
hereof, that it owns any Commercial Tort Claims. With respect to any such
Commercial Tort Claims, such Grantor will execute and deliver such documents as
the Administrative Agent deems necessary to create, perfect and protect the
Administrative Agent’s first priority security interest in such Commercial Tort
Claim.
SECTION 4.10.    Collateral Generally. %3. The Administrative Agent may, at any
time following the occurrence and during the continuance of any Event of
Default, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder and
enforce collection of any of the Collateral by suit or otherwise and surrender,
release or exchange all or any part thereof, or compromise or extend or renew
for any period (whether or not longer than the original period) any Indebtedness
thereunder or evidenced thereby. Upon request of the Administrative Agent after
the occurrence and during the continuance of any Event of Default, each Grantor
will, at its own expense, notify any parties obligated on any of the Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent is authorized to endorse, in the name of each Grantor,
any item, howsoever received by the Administrative Agent, representing any
payment on or other Proceeds of any of the Collateral.
SECTION 4.11.    Insurance. Each Grantor will maintain or cause to be maintained
insurance as provided in Section 7.1.4 of the Credit Agreement. All proceeds of
insurance maintained by each Grantor so covering the Collateral shall be applied
to the payment of the Secured Obligations under the circumstances provided for
in the Credit Agreement. Each Grantor irrevocably makes,


    
39763229.11

--------------------------------------------------------------------------------





constitutes and appoints the Administrative Agent (and all officers, employees
or agents designated by the Administrative Agent) as such Grantor’s true and
lawful agent and attorney-in-fact for the purpose, during the continuance of an
Event of Default, of making, settling and adjusting claims in respect of
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the Proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required by Section 7.1.4
of the Credit Agreement or to pay any premium in whole or in part relating
thereto, the Administrative Agent may (but is not required to) at the sole cost
and expense of the Grantors, obtain and maintain such policies of insurance, pay
the related premiums and take such other action as it deems reasonably advisable
in accordance with Section 7.1.4(e) of the Credit Agreement. All sums disbursed
by the Administrative Agent in connection with this Section including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Administrative Agent and shall
be additional Secured Obligations secured hereby.
SECTION 4.12.    Investment Accounts. Each Grantor will take any and all actions
necessary to cause the Administrative Agent to obtain exclusive Control of all
Investment Accounts owned by such Grantor in a manner acceptable to the
Administrative Agent. Upon the occurrence of any Event of Default, no Grantor
shall close or terminate any Investment Account without the prior consent of the
Administrative Agent and unless a successor or replacement account has been
established with the consent of the Administrative Agent and is subject to a
control agreement, in a manner reasonably satisfactory to the Administrative
Agent.
SECTION 4.13.    Transfers and Other Liens. No Grantor shall (a) Dispose of any
of the Collateral, except as permitted by the Credit Agreement, or (b) create or
suffer to exist any Lien upon or with respect to any of the Collateral, except
for the security interest created by this Agreement and except those permitted
by Section 7.2.3 of the Credit Agreement.
SECTION 4.14.    Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, such Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor will:
(a)    mark conspicuously each asset forming a part of the Collateral with a
legend, in form and substance reasonably satisfactory to the Administrative
Agent, indicating that such Collateral is subject to the security interest
granted hereby;
(b)    execute or authorize and file such financing or continuation statements,
or amendments thereto, and such other instruments or notices (including any
assignment of claim form under or pursuant to the federal assignment of claims
statute, 31 U.S.C. § 3726, any successor or amended version thereof or any
regulation promulgated under or pursuant to any version thereof), as may be
necessary, or as the Administrative Agent may reasonably request, in order to
perfect and


    
39763229.11

--------------------------------------------------------------------------------





preserve the security interests and other rights granted or purported to be
granted to the Administrative Agent hereby;
(c)    furnish to the Administrative Agent, from time to time at the
Administrative Agent’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail;
(d)    if requested by the Administrative Agent, each Grantor which owns or
leases Equipment which is subject to a certificate of title statute that
requires notation of a lien thereon to perfect a security interest therein shall
deliver to the Administrative Agent all original certificates of title for such
Equipment, shall take all necessary steps to cause the Administrative Agent’s
security interest be perfected in accordance with such statute and deliver to
the Administrative Agent a schedule in reasonable detail describing such
Equipment, registration number, license number and all other information
required to comply with such statute; provided, however, that until the
Administrative Agent makes such a request under this clause, the parties hereto
acknowledge that the security interest of the Administrative Agent in such
Collateral has not been perfected and all the representations and warranties,
covenants and Events of Default contained herein and in the other Loan Documents
which would otherwise be violated shall be deemed modified to reflect the
foregoing and not be violated; and
(e)    if requested by the Administrative Agent, execute and deliver
confirmatory written instruments, and obtain any consents, waivers or
agreements, as may be necessary, or as the Administrative Agent may reasonably
request, in order to perfect and preserve the security interests and other
rights granted or purported to be granted to the Administrative Agent hereby,
but any such Grantor’s failure to do so shall not affect or limit the security
interest granted hereby or the Administrative Agent’s other rights in and to the
Collateral.
With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to Authenticate and to
file one or more U.C.C. financing or continuation statements, and amendments
thereto, and make filings with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country), in each case for the purpose of perfecting, confining,
continuing, enforcing or protecting the security interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party. A carbon,
photographic, telecopied or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by Law.


    
39763229.11

--------------------------------------------------------------------------------





SECTION 4.15.    Collateral Account. (a) Upon notice by the Administrative Agent
to any Grantor pursuant to this Section following the occurrence and during the
continuance of any Event of Default, all Proceeds of Collateral received by such
Grantor shall be delivered in kind to the Administrative Agent for deposit or
credit to a deposit account or InvestLine Account (the “Collateral Account”) of
such Grantor maintained by or on behalf of the Administrative Agent, and until
such Proceeds are so deposited or credited they shall be held in trust for the
benefit of the Administrative Agent and shall not be commingled with the other
assets of such Grantor.
(a)    The Administrative Agent shall have the right to apply any amount in the
Collateral Account to the payment of any Secured Obligations, subject to and in
accordance with the terms of the Credit Agreement. Subject to the rights of the
Administrative Agent, each Grantor shall have the right on each Business Day,
with respect to and to the extent of collected funds in the Collateral Account,
to require the Administrative Agent to purchase any Cash Equivalent Investment,
provided that, in the case of Certificated Securities, the Administrative Agent
will retain possession thereof as Collateral and, in the case of other
Investment Property, the Administrative Agent will take such actions, including
registration of such Investment Property in its name, as it shall determine is
necessary to perfect its security interest therein.
SECTION 4.16.    Notice of Material Adverse Effect. Each Grantor shall promptly
notify the Administrative Agent, after obtaining knowledge thereof, of any event
that could reasonably be expected to have a material adverse effect on any value
of the Collateral, the ability of such Grantor or the Administrative Agent to
Dispose of the Collateral or the rights or remedies of the Administrative Agent
in relation thereto.
SECTION 4.17.    General Intangibles. Each Grantor shall use commercially
reasonable efforts to obtain any consents, waivers or agreements necessary to
enable Administrative Agent to exercise remedies hereunder and under the other
Loan Documents and Rate Protection Agreements with respect to any of such
Grantor’s rights under any General Intangibles, including such Grantor’s rights
as a licensee of any Intellectual Property Collateral.
SECTION 4.18.    Additional Covenants. Each Grantor agrees that, until all the
Secured Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement and the
other Loan Documents, Rate Protection Agreements and documents and agreements
relating to or on account of any Secured Bank Product that are applicable to it.
ARTICLE V    
THE ADMINISTRATIVE AGENT
SECTION 5.1.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as such Grantor’s
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in such
Grantor’s own name, for the purpose of carrying out the terms of this Agreement,
to take, upon the occurrence and during the continuance of any Event of Default,
any and all actions


    
39763229.11

--------------------------------------------------------------------------------





and execute any and all documents and instruments that may, in the judgment of
the Administrative Agent, be necessary or desirable to accomplish the purposes
of this Agreement. Without limiting the generality of the foregoing, after the
occurrence and during the continuance of any Event of Default each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:
(a)    (i) demand payment of its Receivables Collateral; (ii) enforce payments
of its Receivables Collateral by legal proceedings or otherwise; (iii) exercise
all of its rights and remedies with respect to proceedings brought to collect
its Receivables Collateral; (iv) sell or assign its Receivables Collateral upon
such terms, for such amount and at such times as the Administrative Agent deems
advisable; (v) settle, adjust, compromise, extend or renew any of its
Receivables Collateral; (vi) discharge and release any of its Receivables
Collateral; (vii) prepare, file and sign such Grantor’s name on any proof of
claim in bankruptcy or other similar document against any Loan Party of any of
its Receivables Collateral; (viii) notify the post office authorities to change
the address for delivery of the such Grantor’s mail to an address designated by
the Administrative Agent, and open and dispose of all mail addressed to such
Grantor; and (ix) endorse such Grantor’s name upon any Chattel Paper, Document,
Instrument, invoice, or similar document or agreement relating to any
Receivables Collateral or any goods pertaining thereto;
(b)    in the case of any Intellectual Property Collateral, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Lender Parties’ security
interest in such Intellectual Property Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(c)    take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or in
respect of any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under or in respect of any Collateral whenever payable;
(d)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(e)    execute, in connection with any Disposition provided for in Section 6.1,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(f)    (i) direct any Person liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (ii)
ask or demand for, collect, and receive payment of and give receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (iii) sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other instruments,
documents and chattel paper in connection with any


    
39763229.11

--------------------------------------------------------------------------------





of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (vi) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; (vii)
notify, or require any Grantor to notify, Account Debtors to make all payments
directly to the Administrative Agent and change the post office box number or
other address to which the Account Debtors make payments; (viii) assign any
Intellectual Property Collateral (along with the goodwill of the business to
which any such Intellectual Property Collateral pertains), throughout the world
for such terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (ix) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Lender Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
SECTION 5.2.    Reserved.
SECTION 5.3.    Access and Examination. In order to give effect to the intent of
this Agreement, the Administrative Agent may at all reasonable times and, if no
Default or an Event of Default has occurred and is continuing, upon reasonable
advance notice, have access to, examine, audit, make extracts from and inspect
each Grantor’s records, files and books of account and the Collateral, and may
discuss each Grantor’s affairs with such Grantor’s officers and management. Each
Grantor will deliver to the Administrative Agent promptly following its request
therefor any instrument necessary for the Administrative Agent to obtain records
from any service bureau maintaining records for such Grantor. The Administrative
Agent may, at the expense of the Grantors, use each Grantor’s personnel,
supplies and premises as may be reasonably necessary for maintaining or
enforcing the security interest granted hereunder. The Administrative Agent
shall have the right, at any time, in each Grantor’s name to verify the
validity, amount or any other matter relating to the Receivables Collateral;
provided that the Administrative Agent shall not communicate with any account
obligors of the Grantors unless an Event of Default has occurred and is
continuing.
SECTION 5.4.    Administrative Agent Has No Duty. %3. The powers conferred on
the Administrative Agent hereunder are solely to protect its interest (on behalf
of the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. The Administrative Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the U.C.C. or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so, nor
shall any


    
39763229.11

--------------------------------------------------------------------------------





such Person be under any obligation to Dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof (including the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral). Neither the Administrative Agent nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any loss, damages, depreciation or other diminution in the value of
any of the Collateral that may occur as a result of or in connection with or
that is in any way related to any exercise, except in respect of any damages
attributable solely to any such Person’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.
(a)    Each Grantor assumes all responsibility and liability arising from or
relating to the use or Disposition of the Collateral. The Obligations shall not
be affected by any failure of the Administrative Agent to take any steps to
perfect the security interest granted hereunder or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release any
Grantor from any of its Obligations.
ARTICLE VI    
REMEDIES
SECTION 6.1.    Remedies. If any Event of Default shall have occurred and be
continuing:
(a)    The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it (including as provided in Section 5.1), all the rights and remedies of a
secured party on default under the U.C.C. and also may:
(i)    require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon the request of the Administrative Agent forthwith, assemble
all or part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at its premises or another place
designated by the Administrative Agent (whether or not the U.C.C. applies to the
affected Collateral);
(ii)    without demand of performance or other demand, presentment, obtaining a
final judgment, protest, advertisement or notice of any kind (except any notice
required by Law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), Dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale,
at any of the Administrative Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Administrative Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by Law, at least 10 days’ prior notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Administrative
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. In case any sale of all or any


    
39763229.11

--------------------------------------------------------------------------------





part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Administrative Agent until the sale price is paid
by the purchase or purchasers thereof, but the Administrative Agent shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by Law, private) sale made pursuant to this Section, any Lender Party
may bid for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Lender Party
from any Grantor as a credit against the purchase price, and such Lender Party
may upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor;
(iii)    with respect to the Intellectual Property, on demand, to cause the
security interest to become an assignment, transfer and conveyance of any of or
all such Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then existing licensing arrangements
to the extent that waivers cannot be obtained);
(iv)    with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located and occupy
(without the requirement to pay rent) the same until the Secured Obligations are
paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have been irrevocably terminated; and
(v)    notify any or all banks, securities intermediaries and other financial
institutions with which any Investment Accounts are maintained to remit and
transfer all monies, securities and other property on deposit in or credited to
such Investment Accounts or deposited, credited to or received for deposit
thereafter to the Administrative Agent, for deposit in or credit to the
Collateral Account or such other accounts as may be designated by the
Administrative Agent, for application to the Secured Obligations as provided
herein.
(b)    Without limiting clause (a), the Administrative Agent may exercise any
and all rights and remedies of each Grantor under or in connection with the
Collateral, including the right to sue upon or otherwise collect, extend the
time for payment of, modify or amend the terms of, compromise or settle for
cash, credit, or otherwise upon any terms, grant other indulgences, extensions,
renewals, compositions, or releases, and take or omit to take any other action
with respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
this Agreement, any other Loan Document, any Rate Protection Agreement, any
document or agreement relating to or on account of any Secured Bank Product, or
any Assigned Agreements or


    
39763229.11

--------------------------------------------------------------------------------





otherwise in respect of the Collateral, including any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, any Collateral.
SECTION 6.2.    Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Administrative Agent, be held, to the extent permitted under Law, by the
Administrative Agent as additional collateral security for all or any part of
the Secured Obligations, and/or then or at any time thereafter shall be applied
(after payment of any amounts payable to the Administrative Agent pursuant to
Section 11.3 of the Credit Agreement and Section 6.3) in whole or in part by the
Administrative Agent for the ratable benefit of the Lender Parties against all
or any part of the Secured Obligations in accordance with Section 8.7 of the
Credit Agreement. Any surplus of such cash or cash proceeds held by the
Administrative Agent and remaining after payment in full in cash of all the
Secured Obligations (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent), and the
irrevocable termination of all the Commitments, shall be paid over to the
Grantors or to whomsoever may be lawfully entitled to receive such surplus.
SECTION 6.3.    Indemnity and Expenses. Subject to Section 9.1(b) of the Credit
Agreement, each Grantor agrees to jointly and severally indemnify and hold
harmless the Administrative Agent and its directors, officers, employees,
agents, Affiliates and their Related Parties from and against any and all
claims, losses and liabilities arising out of or resulting from this Agreement
(including enforcement of this Agreement), except claims, losses or liabilities
resulting from any such Person’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Each Grantor will promptly following demand pay to the
Administrative Agent the amount of (a) any and all reasonable fees and
out-of-pocket expenses (including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Administrative Agent and
accountants, appraisers, investment bankers, environmental advisors, management
consultants and other consultants, if any, who may be retained by the
Administrative Agent) which the Administrative Agent actually incurs in
connection with the administration of this Agreement or the custody of any of
the Collateral and (b) any and all fees and out-of-pocket expenses (including,
without limitation, the fees and out-of-pocket expenses of legal counsel to the
Administrative Agent and accountants, appraisers, investment bankers,
environmental advisors, management consultants and other consultants, if any,
who may be retained by the Administrative Agent) which the Administrative Agent
actually incurs in connection with the (i) preservation, use or operation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(ii) the exercise or enforcement of any of the rights of the Administrative
Agent or the other Lender Parties hereunder or (iii) the failure by any Grantor
to perform or observe any of the provisions hereof.
SECTION 6.4.    Grant of License. Each Grantor hereby grants to the
Administrative Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense any Intellectual Property Collateral now owned or licensed or
hereafter acquired or arising or licensed by such Grantor, wherever the same may
be located throughout the world, for such terms, on such conditions and in such
manner as the Administrative Agent shall determine, whether general, special or
otherwise, and whether on an


    
39763229.11

--------------------------------------------------------------------------------





exclusive or nonexclusive basis, and including in such license reasonable access
to all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof;
provided, however, that no such license or sublicense is granted in the case of
any such Collateral if such license or sublicense would be prohibited by, or
give rise to a right to terminate any contract governing such Collateral. The
use of such license or sublicense by the Administrative Agent shall be
exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuation of an Event of Default; provided that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon each applicable Grantor
notwithstanding any subsequent cure of an Event of Default.
ARTICLE VII    
MISCELLANEOUS PROVISIONS
SECTION 7.1.    Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 1.3 and Article XI thereof.
SECTION 7.2.    Amendments, etc.; Additional Grantors; Successors and Assigns.
(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall be effective unless the same shall
be in writing executed and delivered in accordance with Section 11.1 of the
Credit Agreement, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it is
given; provided that, the Grantors may amend or supplement Schedules I through V
attached hereto from time to time as necessary to the extent such amendment or
supplement is acceptable to the Administrative Agent in its sole discretion. For
the avoidance of doubt, no such amendment or supplement of such Schedules shall
be deemed to waive any Default or Event of Default.
(a)    Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto or a Joinder Agreement
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor, and each reference
in this Agreement to “Grantor” shall also mean and refer to such Additional
Grantor and (ii) the disclosure schedule attached to each Security Agreement
Supplement shall be acceptable to the Administrative Agent in its sole
discretion and shall be incorporated into and become a part of and supplement
Schedules I through V attached hereto, as appropriate, and the Administrative
Agent may attach such supplemental disclosure schedules to such Schedules, and
each reference to such Schedules shall refer to such Schedules as amended or
supplemented by such supplemental disclosure schedules.
(b)    This Agreement shall be binding upon each Grantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that no Grantor may assign such
Grantor’s obligations hereunder without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing, any
Lender may assign or otherwise transfer (in whole or in part) any Loans or
Commitments held by it to any other


    
39763229.11

--------------------------------------------------------------------------------





Person, and such other Person shall thereupon become vested with all the rights
and benefits in respect thereof granted to such Lender under any Loan Document
(including this Agreement) or otherwise, subject, however, to the provisions of
Section 11.11 of the Credit Agreement.
SECTION 7.3.    Protection of Collateral. The Administrative Agent may from time
to time, at its option and at the expense of the Grantors, perform any act which
any Grantor agrees hereunder to perform and which such Grantor shall fail to
perform after being requested to so perform (it being understood that no such
request need be given after the occurrence and during the continuance of any
Event of Default), and the Administrative Agent may from time to time take any
other action which the Administrative Agent deems necessary or appropriate, in
the Administrative Agent’s reasonable opinion, for the maintenance, preservation
or protection of any of the Collateral or of its security interest therein.
SECTION 7.4.    Addresses for Notices. All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 11.2 of the Credit Agreement. All notices to each Grantor shall be
sent care of the Borrower at its address set forth in the Credit Agreement and
all notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.
SECTION 7.5.    Section Captions. Section captions used in this Agreement are
for convenience of reference only, and shall not affect the construction of this
Agreement.
SECTION 7.6.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
SECTION 7.7.    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
SECTION 7.8.    Waivers. Each Grantor hereby waives any right, to the extent
permitted by Law, to receive prior notice of a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or Dispose of any item of
Collateral, where such action is permitted under the terms of this Agreement or
any other Loan Document or any Rate Protection Agreement or any document or
agreement relating to or on account of any Secured Bank Product or by Law, or of
the time, place or terms of sale in connection with the exercise of the
Administrative Agent’s rights hereunder. Each Grantor waives, to the extent
permitted by Law, any bonds, security or sureties required by the Administrative
Agent with respect to any of the Collateral. Without limiting the foregoing,
each Grantor agrees that it will not invoke, claim or assert any benefit of Law,
or take or attempt to take any action that could reasonably be expected to have
the effect of delaying, impeding or preventing the Administrative Agent from
exercising any of its rights or remedies with respect to the Collateral as
herein provided. Each Grantor also consents that the Administrative Agent, in
connection with the enforcement of the Administrative Agent’s rights and
remedies under this Agreement, may enter


    
39763229.11

--------------------------------------------------------------------------------





upon any premises owned by or leased to it without obligations to pay rent or
for use and occupancy, through self-help, without judicial process and without
having first obtained an order of any court.
SECTION 7.9.    Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. WITHOUT LIMITING SECTION 7.14, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.
SECTION 7.10.    Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF, ANY LENDER PARTY OR GRANTOR SHALL BE BROUGHT AND
MAINTAINED IN THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GRANTOR AND LENDER PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE
OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH GRANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH SUCH GRANTOR MAY HAVE OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO SUCH GRANTOR OR SUCH GRANTOR’S PROPERTY,
SUCH GRANTOR, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF SUCH GRANTOR’S OBLIGATIONS UNDER THIS AGREEMENT.


    
39763229.11

--------------------------------------------------------------------------------





SECTION 7.11.    Waiver of Jury Trial, etc.. EACH LENDER PARTY AND GRANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
ANY GRANTOR. EACH GRANTOR ACKNOWLEDGES AND AGREES THAT SUCH GRANTOR HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS AGREEMENT.
SECTION 7.12.    Waiver of Certain Claims. TO THE EXTENT PERMITTED BY LAW, NO
GRANTOR SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER PARTY ON
ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT CONTEMPLATED HEREBY.
SECTION 7.13.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
SECTION 7.14.    Effectiveness of Amendment and Restatement; No Novation. The
amendment and restatement of the Original Security Agreement pursuant to this
Agreement shall be effective on the date hereof. All obligations and rights of
the Grantors and the Administrative Agent arising out of or relating to the
period commencing on the date hereof shall be governed by the terms and
provisions of this Agreement; the obligations and rights of the Grantors and the
Administrative Agent during the period prior to the date hereof shall continue
to be governed by the Original Security Agreement without giving effect to the
amendment and restatement provided for herein. This Agreement shall not
constitute a novation or termination of the Grantors’ obligations under the
Original Security Agreement or any document, note or agreement executed or
delivered in connection therewith, but shall constitute an amendment and
restatement of the obligations and covenants of the Grantors under such
documents, notes and agreements, and the Grantors hereby reaffirm all such
obligations and covenants, as amended and restated hereby.
This Agreement does not discharge or release the Administrative Agent’s Liens
pursuant to the Original Security Agreement or the priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Grantor from any of its obligations or liabilities as “Grantor” under the
Original Security Agreement. It is the intent of the parties that the security
interests and Liens granted in the Collateral under and pursuant to the Original
Security Agreement shall continue in full force and effect. Each Grantor


    
39763229.11

--------------------------------------------------------------------------------





hereby agrees to execute and deliver all agreements, documents and instruments
and to take, or cause to be taken, all actions and to do, or cause to be done,
all things necessary or desirable, as determined by the Administrative Agent in
the Administrative Agent’s reasonable discretion, to ensure that the
Administrative Agent’s Liens pursuant to the Original Security Agreement
continue to secure the Secured Obligations under this Agreement and under the
other Loan Documents.

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered as of the day and year first above written.


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TIMBER TRS, INC.




By:
___________________________________

Name: Brian M. Davis
Title: Senior Vice President and Chief
Financial Officer




[Signatures continue on following page]









CATCHMARK TRS HARVESTING OPERATIONS, LLC


By:
FOREST RESOURCE CONSULTANTS, INC., as Manager





By:     
Name: David T. Foil
Title: President




CATCHMARK HBU, LLC


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TEXAS TIMBERLANDS GP, LLC


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer


[Signatures continue on following page]
CATCHMARK TEXAS TIMBERLANDS, L.P.


By: CATCHMARK TEXAS TIMBERLANDS GP, LLC, as General Partner


By: TIMBERLANDS II, LLC, as Member


By: CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC., as General Partner




By: __________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TRS MANAGEMENT, LLC


By:    CATCHMARK TIMBER TRS, INC., as sole Member




By:_________________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer




CATCHMARK TRS HARVESTING OPERATIONS II, LLC


By: AMERICAN FOREST MANAGEMENT, INC.,
as Manager




By:         
Name: Andrew Ferguson
Title: President/CEO


[Signatures continue on following page]


CATCHMARK SOUTHERN HOLDINGS II GP, LLC


By: TIMBERLANDS II, LLC, as sole Member


By: CATCHMARK TIMBER OPERATING              PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST, INC.,         as General Partner




By: _______________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer




CATCHMARK SOUTHERN TIMBERLANDS II, L.P.


By: CATCHMARK SOUTHERN HOLDINGS II GP, LLC, as General Partner
 
By: TIMBERLANDS II, LLC,
as sole Member


By: CATCHMARK TIMBER OPERATING                 PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: _____________________________
          Name: Brian M. Davis
         Title: Senior Vice President and
                 Chief Financial Officer


[Signatures continue on following page]
CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC


By: TIMBERLANDS II, LLC,
as sole Member


By: CATCHMARK TIMBER OPERATING                  PARTNERSHIP, L.P., as Manager


By: CATCHMARK TIMBER TRUST,
INC., as General Partner




By: __________________________
          Name: Brian M. Davis
         Title: Senior Vice President and
             Chief Financial Officer


CATCHMARK TRS INVESTMENTS, LLC


By:
CATCHMARK TIMBER TRS, INC., as sole Member





By: ___________________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer


CATCHMARK TIMBER TRUST, INC.



By: _______________________________
Name: Brian M. Davis     
Title: Senior Vice President and Chief
Financial Officer




[Signatures continue on following page]
CATCHMARK LP HOLDER, LLC


By: CATCHMARK TIMBER TRUST, INC., as sole Member




By: ________________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer


[Signatures continue on following page]



ACKNOWLEDGED AND ACCEPTED:
COBANK, ACB,
as Administrative Agent
By:___________________________
Name: Zachary Carpenter
Title: Vice President





SCHEDULE I
to Security Agreement
Item A. Location of Equipment


 
 
c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President


County
Fulton
State
Georgia
Item B. Location of Inventory


 
 
c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President


County
Fulton
State
Georgia
Item C. Principal Place of Business/Chief Executive Office


c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President


County
Fulton
State
Georgia
Item D.  Trade Names


 
 
Grantor
Trade Name


 
Timberlands II, LLC


CatchMark Timber Operating
Partnership, L.P.


CatchMark Timber TRS, Inc.


CatchMark TRS Harvesting
Operations, LLC


CatchMark HBU, LLC


CatchMark Texas Timberlands
GP, LLC


CatchMark Texas Timberlands,
L.P.


CatchMark Southern Holdings II GP, LLC


CatchMark Southern Timberlands II, L.P.


CatchMark South Carolina Timberlands, LLC


None


None




None


None




None


None




None




None




None




None


 
CatchMark TRS Harvesting
Operations II, LLC


None
 
CatchMark TRS Management, LLC


None
 
CatchMark TRS Investments, LLC


None


 
CatchMark LP Holder, LLC
None
 
 
 
 
CatchMark Timber Trust, Inc.
None
 
 
 
 
Item E.  State of Organization and Identification Number


Grantor


State of Organization
Identification Number
Timberlands II, LLC
   
Delaware
4335699
CatchMark Timber Operating Partnership, L.P.


Delaware
4058366
CatchMark Timber TRS, Inc.


Delaware
4089509
CatchMark TRS Harvesting Operations, LLC


Delaware
4422077
CatchMark HBU, LLC


Delaware
4636985
CatchMark Texas Timberlands GP, LLC


Texas
801990567
CatchMark Texas Timberlands, L.P.


Texas
801990579
CatchMark Southern Holdings II GP, LLC


Delaware
5873836
CatchMark Southern Timberlands II, L.P.


Delaware
5873842
CatchMark South Carolina Timberlands, LLC


South Carolina
151112-0242
CatchMark TRS Harvesting
Operations II, LLC


Delaware
6053702
CatchMark TRS Management, LLC


Delaware
6365145
CatchMark TRS Investments, LLC


Delaware
6365152
CatchMark LP Holder, LLC
Delaware
5398055
 
 
 
CatchMark Timber Trust, Inc.
Maryland
D10954436
 
 
 
Item F. Bailments


 
 
Grantor


Bailee
Address
Timberlands II, LLC
   
None
None
CatchMark Timber Operating Partnership, L.P.


None
None
CatchMark Timber TRS, Inc.


None
None
CatchMark TRS Harvesting Operations, LLC


None
None
CatchMark HBU, LLC


None
None
CatchMark Texas Timberlands GP, LLC


None
None
CatchMark Texas Timberlands, L.P.


None
None
CatchMark Southern Holdings II GP, LLC


None
None
CatchMark Southern Timberlands II, L.P.


None
None
CatchMark South Carolina Timberlands, LLC


None
None
CatchMark TRS Harvesting
Operations II, LLC


None
None
CatchMark TRS Management, LLC


None
None
CatchMark TRS Investments, LLC
None
None
 
 
 
CatchMark LP Holder, LLC
None
None
 
 
 
CatchMark Timber Trust, Inc.
None
None
 
 
 
Item G. Commercial Tort Claims


 
 
Grantor


Description of Commercial Tort Claim
Timberlands II, LLC
   
None
 
CatchMark Timber Operating Partnership, L.P.


None
 
CatchMark Timber TRS, Inc.


None
 
CatchMark TRS Harvesting Operations, LLC


None
 
CatchMark HBU, LLC


None
 
CatchMark Texas Timberlands GP, LLC


None
 
CatchMark Texas Timberlands, L.P.


None
 
CatchMark Southern Holdings II GP, LLC


None
 
CatchMark Southern Timberlands II, L.P.


None
 
CatchMark South Carolina Timberlands, LLC


None
 
CatchMark TRS Harvesting
Operations II, LLC


None
 
CatchMark TRS Management, LLC


None
 
CatchMark TRS Investments, LLC


None
 
CatchMark LP Holder, LLC


None
 
CatchMark Timber Trust, Inc.
None
 
 
 
 
Item H. Location of Fixtures


 
 
Lumpkin Office
P.O. Box 398
Hwy. 27 North
Lumpkin, GA 31815


County
Stewart
State
Georgia
Item I. Deposit Accounts


 
 
Grantor
Bank Mailing Address
Account Name and Number


See Item 6.24 of the Disclosure Schedule to the Credit Agreement


Item J. Securities Accounts


 
 
Grantor
Bank Mailing Address
Account Name and Number


See Item 6.24 of the Disclosure Schedule to the Credit Agreement


Item K. Commodities and Other Investment Accounts


Grantor


Bank Mailing Address
Account Name and Number
Timberlands II, LLC
   
None
None
CatchMark Timber Operating Partnership, L.P.


None
None
CatchMark Timber TRS, Inc.


None
None
CatchMark TRS Harvesting Operations, LLC


None
None
CatchMark HBU, LLC


None
None
CatchMark Texas Timberlands GP, LLC


None
None
CatchMark Texas Timberlands, L.P.


None
None
CatchMark Southern Holdings II GP, LLC


None
None
CatchMark Southern Timberlands II, L.P.


None
None
CatchMark South Carolina Timberlands, LLC


None
None
CatchMark TRS Harvesting
Operations II, LLC


None
None
CatchMark TRS Management, LLC


None
None
CatchMark TRS Investments, LLC


None
None
CatchMark LP Holder, LLC


None
None
CatchMark Timber Trust, Inc.
None
None
 
 
 
Item L. Letters of Credit


 
Grantor


Bank Mailing Address
Account Name and Number
Timberlands II, LLC
   
None
None
CatchMark Timber Operating Partnership, L.P.


None
None
CatchMark Timber TRS, Inc.


None
None
CatchMark TRS Harvesting Operations, LLC


None
None
CatchMark HBU, LLC


None
None
CatchMark Texas Timberlands GP, LLC


None
None
CatchMark Texas Timberlands, L.P.


None
None
CatchMark Southern Holdings II GP, LLC


None
None
CatchMark Southern Timberlands II, L.P.


None
None
CatchMark South Carolina Timberlands, LLC


None
None
CatchMark TRS Harvesting
Operations II, LLC


None
None
CatchMark TRS Management, LLC


None
None
CatchMark TRS Investments, LLC


None
None
CatchMark LP Holder, LLC


None
None
CatchMark Timber Trust, Inc.
None
None
 
 
 




 
 
 
 
SCHEDULE II
to Security Agreement
Item A. Patents
 
 
 
 
 
Issued Patents


Grantor


Country
Patent No.
Issue Date
Inventor(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC
 
None
 
 
None




CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None



Pending Patent Applications


Grantor


Country
Serial No.
Filing Date
Inventor(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC
 
None
 
 
None




CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None


Patent Applications in Preparation


Grantor
Country
Serial No.
Expected Filing Date
Inventor(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None
 
 
 
 
 
 






Item B. Patent Licenses


 
Licensee
Country or Territory


Licensor
Effective Date
Expiration Date
Date
Matter
Timberlands II, LLC
   
 
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
 
None
CatchMark HBU, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
 
None
 
 
 
 
 
 
 




 
 
 
SCHEDULE III
to Security Agreement
Item A. Trademarks
 
 
 
 
Registered Trademarks


Grantor


Country
Trademark
Registration No.
Registration Date
Timberlands II, LLC
   
 
None
 
 
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
CatchMark Timber TRS, Inc.


 
None
 
 
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
CatchMark HBU, LLC


 
None
 
 
CatchMark Texas Timberlands GP, LLC


 
None
 
 
CatchMark Texas Timberlands, L.P.


 
None
 
 
CatchMark Southern Holdings II GP, LLC


 
None
 
 
CatchMark Southern Timberlands II, L.P.


 
None
 
 
CatchMark South Carolina Timberlands, LLC


 
None
 
 
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
CatchMark TRS Management, LLC


 
None
 
 
CatchMark TRS Investments, LLC


 
None
 
 
CatchMark LP Holder, LLC


 
None
 
 
CatchMark Timber Trust, Inc.
 
None
 
 
 
 
 
 
 






Pending Trademark Applications


Grantor


Country
Trademark
Docket No.
Expected Filing Date
Products/ Services
Timberlands II, LLC
   
 
None
 
 
 
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
 
CatchMark Timber TRS, Inc.


 
None
 
 
 
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
 
CatchMark HBU, LLC


 
None
 
 
 
CatchMark Texas Timberlands GP, LLC


 
None
 
 
 
CatchMark Texas Timberlands, L.P.


 
None
 
 
 
CatchMark Southern Holdings II GP, LLC


 
None
 
 
 
CatchMark Southern Timberlands II, L.P.


 
None
 
 
 
CatchMark South Carolina Timberlands, LLC


 
None
 
 
 
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
 
CatchMark TRS Management, LLC


 
None
 
 
 
CatchMark TRS Investments, LLC


 
None
 
 
 
CatchMark LP Holder, LLC


 
None
 
 
 
CatchMark Timber Trust, Inc.
 
None
 
 
 


Trademark Applications in Preparation


Grantor


Country
Trademark
Docket No.
Expected Filing Date
Products/ Services
Timberlands II, LLC
   
 
None
 
 
 
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
 
CatchMark Timber TRS, Inc.


 
None
 
 
 
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
 
CatchMark HBU, LLC


 
None
 
 
 
CatchMark Texas Timberlands GP, LLC


 
None
 
 
 
CatchMark Texas Timberlands, L.P.


 
None
 
 
 
CatchMark Southern Holdings II GP, LLC


 
None
 
 
 
CatchMark Southern Timberlands II, L.P.


 
None
 
 
 
CatchMark South Carolina Timberlands, LLC


 
None
 
 
 
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
 
CatchMark TRS Management, LLC


 
None
 
 
 
CatchMark TRS Investments, LLC


 
None
 
 
 
CatchMark LP Holder, LLC


 
None
 
 
 
CatchMark Timber Trust, Inc.
 
None
 
 
 
 
 
 
 
 
 




Item B. Trademark Licenses


Licensee


Trademark
Licensor
Effective Date


Expiration Date
Date
Country or Territory
Timberlands II, LLC
   
None
None
 
 
 
 
CatchMark Timber Operating Partnership, L.P.


None
None
 
 
 
 
CatchMark Timber TRS, Inc.


None
None
 
 
 
 
CatchMark TRS Harvesting Operations, LLC


None
None
 
 
 
 
CatchMark HBU, LLC


None
None
 
 
 
 
CatchMark Texas Timberlands GP, LLC


None
None
 
 
 
 
CatchMark Texas Timberlands, L.P.


None
None
 
 
 
 
CatchMark Southern Holdings II GP, LLC


None
None
 
 
 
 
CatchMark Southern Timberlands II, L.P.


None
None
 
 
 
 
CatchMark South Carolina Timberlands, LLC


None
None
 
 
 
 
CatchMark TRS Harvesting
Operations II, LLC


None
None
 
 
 
 
CatchMark TRS Management, LLC


None
None
 
 
 
 
CatchMark TRS Investments, LLC
None
None
 
 
 
 
 
 
 
 
 
 
 
CatchMark LP Holder, LLC
None
None
 
 
 
 
 
 
 
 
 
 
 
CatchMark Timber Trust, Inc.
None
None
 
 
 
 
 
 
 
 
 
 
 




SCHEDULE IV
to Security Agreement
Item A. Copyrights


Registered Copyrights


Grantor
Country
Registration No.


Registration Date
Author(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None
 
 
 
 
 
 
Copyrights Pending Registration Applications


Grantor
Country
Series No.


Registration Date


Author(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None
 
 
 
 
 
 
Copyrights Registration Applications in Preparation


Grantor
Country
Docket No.


Expected Filing Date


Author(s)
Title
Timberlands II, LLC
   
 
None
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
None
CatchMark HBU, LLC


 
None
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
None
 
 
 
 
 
 




Item B. Copyright Licenses


Grantor
Country or Territory


Licensor
Licensee
Effective Date
Expiration Date
Subject Matter
Timberlands II, LLC
   
 
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
 
None
CatchMark HBU, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
 
None
CatchMark TRS Investments, LLC


 
None
 
 
 
None
CatchMark LP Holder, LLC


 
None
 
 
 
None
CatchMark Timber Trust, Inc.
 
None
 
 
 
None
 
 
 
 
 
 
 




SCHEDULE V
to Security Agreement
Item A. Trade Secrets
Grantor
Country or Territory


Licensor
Licensee
Effective Date
Expiration Date
Subject Matter
Timberlands II, LLC
   
 
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.


 
None
 
 
 
None
CatchMark Timber TRS, Inc.


 
None
 
 
 
None
CatchMark TRS Harvesting Operations, LLC


 
None
 
 
 
None
CatchMark HBU, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC


 
None
 
 
 
None
CatchMark Texas Timberlands, L.P.


 
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC


 
None
 
 
 
None
CatchMark Southern Timberlands II, L.P.


 
None
 
 
 
None
CatchMark South Carolina Timberlands, LLC


 
None
 
 
 
None
CatchMark TRS Harvesting
Operations II, LLC


 
None
 
 
 
None
CatchMark TRS Management, LLC


 
None
 
 
 
None
CatchMark TRS Investments, LLC
 
None
 
 
 
None
 
 
 
 
 
 
 
CatchMark LP Holder, LLC
 
None
 
 
 
None
 
 
 
 
 
 
 
CatchMark Timber Trust, Inc.
 
None
 
 
 
None
 
 
 
 
 
 
 










EXHIBIT A
to
Security Agreement


FORM OF SECURITY AGREEMENT SUPPLEMENT


[Date]
CoBank, ACB,
as Administrative Agent
6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention: Credit Information Services


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
Ladies and Gentlemen:
Reference is made to the Fourth Amended and Restated Security Agreement, dated
as of December 1, 2017 (as amended, supplemented, restated or otherwise modified
from time to time, the “Security Agreement”), made by CatchMark Timber Operating
Partnership, L.P., a Delaware limited partnership (“CatchMark Partnership”),
Timberlands II, LLC, a Delaware limited liability company, (“Timberlands II”),
CatchMark Timber TRS, Inc., a Delaware corporation (“CatchMark TRS”), CatchMark
TRS Harvesting Operations, LLC, a Delaware limited liability company (“CatchMark
TRS Subsidiary”), CatchMark HBU, LLC, a Delaware limited liability company
(“CatchMark HBU”), CatchMark Texas Timberlands GP, LLC (“CatchMark Texas GP”), a
Texas limited liability company, CatchMark Texas Timberlands, L.P. (“CatchMark
Texas LP”), a Texas limited liability company, CATCHMARK SOUTH CAROLINA
TIMBERLANDS, LLC, a South Carolina limited liability company (“CatchMark SC”),
CATCHMARK SOUTHERN HOLDINGS II GP, LLC, a Delaware limited liability company
(“CatchMark Southern Holdings”), CATCHMARK SOUTHERN TIMBERLANDS II, L.P., a
Delaware limited partnership (“CatchMark Southern Timberlands”), CATCHMARK TRS
HARVESTING OPERATIONS II, LLC, a Delaware limited liability company (“CatchMark
TRS Subsidiary II”), CATCHMARK TRS INVESTMENTS, LLC, a Delaware limited
liability company (“CatchMark TRS Member”), CATCHMARK TRS MANAGEMENT, LLC, a
Delaware limited liability company (“CatchMark TRS Manager”), CatchMark Timber
Trust, Inc., a Maryland corporation (“CatchMark Timber”), CatchMark LP Holder,
LLC, a Delaware limited liability company (“LP Holder”) and each other Person
(such capitalized term and all other capitalized terms not otherwise defined
herein to have the meanings provided for in Article I of the Security Agreement)
that may from time to time become a party thereto (CatchMark Partnership,
Timberlands II, CatchMark TRS, CatchMark TRS Subsidiary, CatchMark HBU,
CatchMark Texas LP, CatchMark Texas GP, CatchMark SC, CatchMark Southern
Holdings, CatchMark Southern Timberlands, CatchMark TRS Subsidiary II, CatchMark
TRS Member, CatchMark TRS Manager, CatchMark Timber, LP Holder, and such other
Persons that become Additional Grantors are collectively referred to as the
“Grantors” and individually as a “Grantor”), in favor of CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for itself
and each other Lender Party.
The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to a “Grantor” shall also
mean and refer to the undersigned.
The undersigned hereby collaterally assigns, mortgages and pledges to the
Administrative Agent, for its benefit and the ratable benefit of the Lender
Parties, and hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Lender Parties, as collateral for the Secured
Obligations, a pledge and assignment of, and a security interest in, all of the
right, title and interest of the undersigned in and to its Collateral, whether
the undersigned now has or hereafter acquires ownership or other rights therein,
subject to all of the terms and provisions of the Security Agreement, as if such
Collateral of the undersigned had been subject to the Security Agreement on the
date of its original execution.
The undersigned has attached hereto supplements to Schedules I through V to the
Security Agreement, and the undersigned hereby certifies that such supplements
are accurate and complete as of the date first above written.
The undersigned hereby makes each representation and warranty set forth in
Article III of the Security Agreement as to itself and as to its Collateral to
the same extent as each other Grantor and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Security Agreement to the same extent
as all the other Grantors.
This letter shall be governed by and construed in accordance with the terms and
provisions of the Security Agreement, including governing law provisions
thereof.
Very truly yours,


[NAME OF ADDITIONAL GRANTOR]


By:_______________________________
Name:    
Title:    
    














ACKNOWLEDGED AND ACCEPTED:
COBANK, ACB, as Administrative Agent

By:_______________________________
Name:    
Title:    






    
39763229.11